DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-13 are directed to determining information, generating a hash value, storing information and returning and comparing data, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process and a machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 10 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 

 A traceability method by a system having a plurality of client devices, a server device, and a blockchain, wherein
the client device transmits a file including a manufacturer of a product and a product name to the server device together with a first file name,
the server device 
stores the file from the client device together with the first file name,
determines number of manufacturers of a product included in the file, and, in a case where the file describes information on manufacturers of a plurality of products, leaves information on a manufacturer of a specific product unrewritten and rewrites information of manufacturers of other products with optional information to generate n types of management data, and
generates a seventh hash value for each of the n types of management data and issues a transaction including the n types of management data, the seventh hash value, and a second file name including manufacturer identification information identifying a manufacturer of the product to the blockchain,
the blockchain stores the second file name and the seventh hash value in a manner associating them with each other,
returns one pieces of management data among the n types of management data in response to a browsing request specifying the first file name and the manufacturer identification information from one of the plurality of client devices,
the blockchain returns an eighth hash value corresponding to the first file name and the manufacturer identification information from the seventh hash value in response to a hash value request including the first file name and the manufacturer identification information from one of the plurality of client devices, and
the client device that makes the hash value request generates a ninth hash value relating to the management data from the server device, and compares the generated ninth hash value with the eighth hash value from the blockchain to verify data.
The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting a “server device”, “client device” and “blockchain,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “server device”, “client device” and “blockchain,” language, “stores the file … together with the first file name, … stores the second file name and the seventh hash value in a manner associating them with each other,… returns one pieces of management data among the n types of management data in response to a browsing request specifying the first file name and the manufacturer identification information …, returns an eighth hash value corresponding to the first file name and the manufacturer identification information from the seventh hash value in response to a hash value request including the first file name and the manufacturer identification information” in the context of this claim encompasses methods of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “determines number of manufacturers of a product included in the file, and, in a case where the file describes information on manufacturers of a plurality of products, leaves information on a manufacturer of a specific product unrewritten and rewrites information of manufacturers of other products with optional information to generate n types of management data, and generates a seventh hash value for each of the n types of management data and issues a transaction including the n types of management data, the seventh hash value, and a second file name including manufacturer identification information identifying a manufacturer of the product …, makes the hash value request generates a ninth hash value relating to the management data …, and compares the generated ninth hash value with the eighth hash value … to verify data” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements – “server device”, “client device” and “blockchain”.  The “server device”, “client device”, and “blockchain” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be 
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:

“client device,” and 
“blockchain.” 
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0003-0004 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   




	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2019/0334730 A1 to Endress et al. (“Endress”).
As per claim 1, the claimed subject matter that is met by Endress includes:
a server device (Endress: Fig. 10, 34), comprising: 
a storage device for storing data sent from a client device together with data identification information that identifies the data and stakeholder identification information that identifies a stakeholder operating the client device (Endress: ¶¶ 0140-0147, 0161-0164 and Figs. 7C, 10 and 11); 
a control unit that determines number of stakeholders included in the data, and, in a case where the data stores information on stakeholders of a plurality of n organizations, leaves information on a specific stakeholder unrewritten and rewrites information of other stakeholders with optional information to generate n types of management data, generate a first hash value for each of the n types of management data, and control n transactions including the first hash value to be issued to a blockchain (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11); and 


As per claim 2, the claimed subject matter that is met by Endress includes:
wherein the control unit rewrites information on the other stakeholders with optional information by deleting the information on the other stakeholders from the data (Endress: ¶¶ 0162 and 0168).
As per claim 3, the claimed subject matter that is met by Endress includes:
wherein the control unit generates a second hash value from data that is a collection of the management data of the plurality of stakeholders (Endress: ¶¶ 0163 and 0168).
As per claim 4, the claimed subject matter that is met by Endress includes:
wherein the client device includes a plurality of client devices corresponding to the plurality of stakeholders, and the control unit collectively generates a third hash value for data from each of the plurality of client devices (Endress: ¶¶ 0165-0173).

As per claim 5, the claimed subject matter that is met by Endress includes:
a server device, comprising (Endress: Fig. 10, 34): 
a storage device that stores data sent from a client device (Endress: ¶¶ 0140-0147, 0161-0164 and Figs. 7C, 10 and 11); 

a hash processing unit that generates a hash value of the data; 
a transaction issuing unit that issues a transaction including the hash value; and
a communication unit that transmits the transaction, wherein in a case where the data stores information on stakeholders of a plurality of n organizations, the stakeholder number determination unit leaves information on a specific stakeholder unrewritten and rewrites information of other stakeholders with optional information to generate n types of management data (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11), 
the hash processing unit generates a fourth hash value for each of the n types of management data generated by the stakeholder number determination unit (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11), and 
the storage device returns, in response to a browsing request for information on the specific stakeholder from the client device, management data describing information on the specific stakeholder among the n types of management data created by the hash processing unit (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11).
As per claim 6, the claimed subject matter that is met by Endress includes:
wherein the storage device stores data from the client device together with data identification information that identifies the data and stakeholder identification information that identifies a stakeholder operating the client device, and returns, in response to a browsing request specifying data identification information identifying the data and the stakeholder identification information from the client device, management data describing information on a 
As per claim 7, the claimed subject matter that is met by Endress includes:
wherein the stakeholder number determination unit leaves information on the specific stakeholder undeleated, and deletes information on the other stakeholders (Endress: ¶¶ 0162 and 0168).
As per claim 8, the claimed subject matter that is met by Endress includes:
wherein the hash processing unit generates a fifth hash value from data that is a collection of the management data of the plurality of stakeholders (Endress: ¶¶ 0163 and 0168).
As per claim 9, the claimed subject matter that is met by Endress includes:
wherein the client device includes a plurality of client devices corresponding to the plurality of stakeholders, and the hash processing unit collectively generates a sixth hash value for data from each of the plurality of client devices (Endress: ¶¶ 0165-0173).

As per claim 10, the claimed subject matter that is met by Endress includes:
a traceability method by a system having a plurality of client devices, a server device, and a blockchain, wherein (Endress: Figs. 7C, 10 and 11)
the client device transmits a file including a manufacturer of a product and a product name to the server device together with a first file name (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11), 
the server device 

determines number of manufacturers of a product included in the file, and, in a case where the file describes information on manufacturers of a plurality of products, leaves information on a manufacturer of a specific product unrewritten and rewrites information of manufacturers of other products with optional information to generate n types of management data (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11), and 
generates a seventh hash value for each of the n types of management data and issues a transaction including the n types of management data, the seventh hash value, and a second file name including manufacturer identification information identifying a manufacturer of the product to the blockchain (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11), 
the blockchain stores the second file name and the seventh hash value in a manner associating them with each other (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11), 
the server device returns one pieces of management data among the n types of management data in response to a browsing request specifying the first file name and the manufacturer identification information from one of the plurality of client devices (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11), 
the blockchain returns an eighth hash value corresponding to the first file name and the manufacturer identification information from the seventh hash value in 
the client device that makes the hash value request generates a ninth hash value relating to the management data from the server device, and compares the generated ninth hash value with the eighth hash value from the blockchain to verify data (Endress: ¶¶ 0140-0147, 0161-0173 and Figs. 7C, 10 and 11).
As per claim 11, the claimed subject matter that is met by Endress includes:
wherein the server device rewrites information on a manufacturer of the other products with optional information by deleting the information on the manufacturer of the other products from the data (Endress: ¶¶ 0162 and 0168).
As per claim 12, the claimed subject matter that is met by Endress includes:
wherein the server device generates a tenth hash value from data that is a collection of the management data of a manufacturer of the plurality of products (Endress: ¶¶ 0163 and 0168).
As per claim 13, the claimed subject matter that is met by Endress includes:
wherein each of the plurality of client devices is operated by a different user, and the server device collectively generates an eleventh hash value for data from each of the plurality of client devices (Endress: ¶¶ 0165-0173).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627